BRYAN, Judge,
concurring specially.
Because this petition for a writ of mandamus regards a discovery issue and because the main opinion does not “conclusively determine for all cases the proper valuation of an ownership share of a partnership of legal-service providers,” 50 So.3d at 1106,1 concur.
However, I write specially to state that the main opinion should not be interpreted as a mandate to the trial court to conclude that the husband’s interest in the law firm cannot be valued by the terms of the buy-sell agreement. I also write to emphasize that the utmost caution should be taken to protect the confidentiality of information obtained from the law firm. If at any point it is determined that information requested by the wife violates an attorney-client privilege, the wife should not be permitted access to such information.
THOMAS, J., concurs.